[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The State Board of Mediation and Arbitration issued an arbitration award. It did not, as the appellants now contend, issue a declaratory ruling. The arbitration decision became final on April 14, 1994, and the appellants received notice of the decision on April 18, 1994. See Exhibit B attached to complaint.
The appellants filed an appeal from the decision under General Statutes § 4-183. See Paragraph eleven of complaint. The appellants do not have a right to appeal from the arbitration decision under General Statutes § 4-183. The board is specifically exempted from § 4-183 by General Statutes § 4-186(c).
A party to an arbitration proceeding may challenge an award by filing in the Superior Court a motion to vacate the award. See General Statutes § 7-143c(d)(5) and § 52-418. A motion to vacate must be filed within thirty days from the notice of the award. See General Statutes § 52-420(b). The plaintiffs failed to file a motion to vacate within thirty days. Instead, they filed an appeal under § 4-183 thirty-nine days after notice.
The motion to dismiss the appeal is granted.
THIM, JUDGE